Citation Nr: 1333010	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  08-29 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of injury of the right lower extremity, to include an acquired knee condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2010, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

In July 2010, the Board remanded the claim for additional development.  The case has since been returned to the Board for further appellate consideration.  

In light of the Veteran's statements and testimony of record and the representative's September 2013 request for recharacterization of claim, the Board has rephrased the issue as listed on the title page to better reflect the claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that additional development is necessary before the Veteran's claim for service connection may be properly adjudicated.

The Veteran essentially contends that he has a current disability of his right lower extremity related to an in-service injury of "the bone between the knee and the hip" (femur) in his right lower extremity during recruit training at Fort Polk.  The Veteran testified that following a long day of physical training and an evening of night watch duty, he experienced pain in his right femur.  He was allegedly seen on sick call due to such complaints where he was given medication and returned to duty.  His pain continued to increase and he was reportedly placed in the hospital on bed rest at Fort Polk.  An x-ray of his right femur was allegedly obtained and showed a "fuzzy area" on his right femur.  He was reportedly given crutches and discharged from inpatient treatment and sent home on convalescent leave for some period of time as he was advised that further treatment would not provide any benefit.  To his knowledge, a clear diagnosis was never provided during service; however, his current claim includes assertions of ongoing pain in his right femur and lower extremity since discharge.  He stated that although he did report his injury and treatment at the time of his separation examination, it was not documented by the examiner.  Rather, the Veteran reports that did not wish to file a claim for compensation at the time of his discharge as he was advised that doing so would delay his separation from military service by six months.  

As noted above, this case was previously remanded for additional development in July 2010.  The RO/AMC was to contact all appropriate records custodian(s) to ensure that the Veteran's complete service treatment records have been obtained and creating a finding of unavailability if necessary.  In July 2010, PIES request was submitted pertaining to the Veteran's complete service treatment records and a negative response was received.  There is no indication, however, that the Veteran has been notified of the unavailability of his complete service treatment records, nor has memorandum of a formal finding of unavailability pertaining to such records been created and placed in the claims file.  Under these circumstances, the Board must again remand the claim so these actions may be completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board also observes that there is no indication that the Veteran's service personnel records or morning reports pertaining to the Veteran and his claimed disability have been requested.  As the Veteran has alleged that he received inpatient clinical treatment at Fort Polk and that he was subsequently sent home on convalescence leave for a period of time related to his alleged in-service injury of his right femur, morning reports and service personnel records must be requested.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any post-service treatment received for the claimed disability of his right lower extremity, VA and non-VA, dating since his discharge from military service.  Any records identified by the Veteran should be obtained and associated with the claims file.   

2.  Contact all appropriate records repositories and request the Veteran's complete service personnel records (NPRC/HRC) and service treatment records (NPRC and RMC).  All necessary follow-up should be completed and all records requests and responses received should documented in the claims file.

3.  Then, determine the exact dates of the Veteran's service at Fort Polk and his units of assignment during that time.  Using that information, request from the NPRC any morning reports and records of inpatient clinical treatment and diagnostic imaging reports pertaining to the Veteran and treatment received at Fort Polk for orthopedic injury of his right hip, right femur and right lower extremity during recruit or basic training.  All necessary follow-up should be completed and all records requests and responses received should documented in the claims file.

4.  If any identified records requested are not located, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

5.  Arrange for any further development deemed appropriate or suggested by evidence received in response to the above requested development actions, to include seeking an addendum etiological opinion or a VA examination pertaining to the claimed disability if deemed appropriate.   

6.  Then, readjudicate the claim on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the claims should be returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


